Citation Nr: 9916332	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for the 
residuals of a left heel pressure sore, claimed to have been 
incurred while an inpatient at a VA Medical Center between 
June 1996 and July 1996.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran served in the United States Merchant Marine from 
February 1944 to June 1944, and on active duty in the United 
States Navy from October 1944 to January 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns entitlement to a total disability rating based upon 
individual unemployability (TDIU), arises from a July 1996 
rating action, with which the veteran expressed disagreement 
in August 1996.  A statement of the case was issued later 
that month, and a substantive appeal was received in 
September 1996.  Supplemental statements of the case were 
issued in February 1997 and January 1999.  The TDIU issue is 
addressed in the remand portion of this decision. 

The veteran's other claim, concerning entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151, arises from a May 1998 rating 
action.  The veteran disagreed with that decision in a 
written statement received at the RO in June 1998.  A 
statement of the case was issued in January 1999, and a 
substantive appeal was received in February 1999.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal, as it pertains to his claim for 
benefits pursuant to 38 U.S.C.A. § 1151, has been obtained by 
the RO.  

2.  While an inpatient at a VA Medical Center between June 
1996 and July 1996, for the treatment of colon cancer, the 
veteran developed a left heel pressure sore, which 
subsequently required the frequent application of medication, 
frequent dressing changes, and debridement.  

3.  The development of the left heel pressure sore was not an 
intended result of the cancer treatment the veteran was 
undergoing at the time the sore developed, it was not the 
result of his own willful misconduct or failure to follow 
instructions, and there is a reasonable doubt as to whether 
it developed as a result of the cancer treatment, as opposed 
to being caused by his insulin-dependent diabetes mellitus.    


CONCLUSION OF LAW

Granting the veteran the benefit of the doubt, the Board 
holds that the criteria for an award of benefits under 
38 U.S.C.A. § 1151, for the residuals of the left heel 
pressure sore that developed while he was hospitalized in a 
VA facility between June 1996 and July 1996, are met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the veteran's claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, the facts may be briefly 
summarized.  While at a VA hospital between June 3, 1996, and 
July 5, 1996, during which time the veteran underwent surgery 
for the treatment of non-service-connected colon cancer, he 
developed a pressure sore on his left heel.  Following the 
onset of this condition, subsequently dated medical records 
reflect treatment for it over a considerable period of time.  
This included the frequent application of medication, 
frequent dressing changes, and debridement.  By June 1998, 
however, the ulcer had apparently resolved, as the veteran's 
private podiatrist so reported in a statement dated in that 
month, and treatment was being provided only for mycotic 
toenails.  

Under the provisions of 38 U.S.C.A. § 1151, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in the case of Gardner v. Derwinski, 1 Vet.App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

In this case, it is obvious that the veteran developed a 
pressure sore on his left heel while undergoing cancer 
treatment in a VA hospital.  There is no evidence suggesting 
that this specific condition existed prior to the 
hospitalization in question.  Moreover, it is clear that it 
took a considerable amount of time and effort to treat this 
condition, including debridement, before the sore eventually 
healed.  

In May 1999, the Board received additional private medical 
records from the veteran.  These revealed that he was 
currently receiving treatment from a private podiatrist for 
another ulcer on the left heel.  This condition, however, was 
specifically attributed to diabetic neuropathy, and 
considered non-decubitus in nature.  The same physician also 
commented that he thought this was a recurring ulceration 
"that started in 1996 while [the veteran] was recovering 
from an unrelated medical problem at a NY VA hospital."  
This medical statement raises some question as to whether the 
veteran's insulin dependent diabetes mellitus made him more 
susceptible to developing the pressure sore that became 
manifest during his hospitalization or, in fact, caused that 
sore.  Clearly, the diabetic condition renders him more 
susceptible to developing future sores in the same area of 
his body.  These concerns notwithstanding, the fact remains 
that the condition for which the veteran seeks benefits was 
diagnosed to be a pressure sore.  It was not diagnosed or 
characterized, in any medical record contemporaneous with its 
treatment, as being a consequence of diabetes or other 
impairment.   

Under the law set forth above, benefits are payable "as if" 
the additional disability or death were service-connected, 
unless the evidence shows that it was a necessary consequence 
of the treatment provided, was due to the natural progress of 
the disorder which prompted the treatment, was the result of 
the veteran's own willful misconduct or failure to follow 
instructions, or was merely coincidental with the 
hospitalization in question.  There is no evidence showing 
that the veteran's pressure sore was the result of his 
failure to follow instructions, or a consequence of any 
misconduct on his part.  Similarly, there is no evidence that 
it was related to any specific cancer treatment and, contrary 
to the veteran's complaints about the quality of the 
treatment he received, there is no indication that he 
received substandard care from VA.  Nevertheless, the law 
applicable to this decision in the wake of the Court's 
Gardner precedent is such that the lack of evidence of any 
negligence or lack of proper skill on the part of VA 
caregivers does not preclude entitlement to compensation 
under 38 U.S.C.A. § 1151.  

As indicated above, there may be some question as to the role 
the veteran's diabetes may have played in the development of 
the pressure sore in question.  However, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, such as, in this case, 
whether the development of the left heel ulcer was merely 
coincidental with the veteran's hospitalization or was a 
consequence of that hospitalization, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that the unique facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.

Accordingly, granting the veteran the benefit of the doubt, 
the Board concludes that the left heel ulcer which he 
developed in the VA facility in June 1996 was a consequence 
of his hospitalization at that time, and that any current 
residuals of this left heel pressure sore may be compensated 
under the provisions of 38 C.F.R. § 1151.  In implementing 
this decision, the RO will determine the current extent of 
the residual disability for which section 1151 benefits are 
herein allowed.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
current residuals of a left heel pressure sore incurred while 
an inpatient at a VA hospital between June 1996 and July 
1996, is granted.



REMAND

Regarding the veteran's claim for TDIU benefits, the Board 
notes that, in a statement received at the RO in December 
1996, the veteran's representative raised the issues of 
entitlement to increased ratings for the veteran's service-
connected back disability.  The veteran is currently service 
connected for a disability characterized as myositis, 
cervical spine, with arthritis, dorsal spine, rated as 
30 percent disabling, and for lumbosacral strain with 
arthritis, rated 40 percent disabling.

These issues have not yet been considered by the RO and, in 
the event those claims were to be resolved in favor of the 
veteran, they could have a significant impact on the TDIU 
claim currently on appeal.  Accordingly, these issues are 
considered to be inextricably intertwined with the pending 
TDIU claim, and must be adjudicated prior to a final order 
being entered with respect to that claim.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that, where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review 
of the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably 
intertwined. 

Under the foregoing circumstances, the veteran's TDIU claim 
is Remanded to the RO for the following action:  

1.  The veteran should be notified that 
the RO will consider the issues 
concerning entitlement to increased 
ratings for the disability currently 
characterized as myositis, cervical 
spine, with arthritis, dorsal spine, 
rated as 30 percent disabling, and for 
lumbosacral strain with arthritis, rated 
40 percent disabling.  If any decision 
regarding these matters is adverse to the 
veteran, he should be so notified and 
afforded an opportunity to file a notice 
of disagreement.  If a timely notice of 
disagreement is filed, a statement of the 
case should be issued, and the veteran 
notified of the need to file a 
substantive appeal if he wishes the Board 
to address any of these issues.  

2.  After the evaluation of the claims 
set out in paragraph number 1, above, is 
accomplished, the RO should review the 
evidence and, with consideration given to 
all of the veteran's service-connected 
disabilities, enter its determination 
with respect to whether a total 
disability rating for compensation 
purposes based upon individual 
unemployability due to service-connected 
disability is now warranted.  If that 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case which addresses all the 
evidence obtained since the last 
supplemental statement of the case was 
issued with respect to this claim in 
January 1999.  After providing a 
reasonable opportunity to respond, the 
case should then be returned to the Board 
for further review. 

No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this Remand, and the 
veteran need take no additional action until he is further 
informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

